Allowable Subject Matter
Claims 1, 2, 4-6, 9-15, and 21-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claims 1, 11 and 21.
As per claims 1 and 11, the prior art does not disclose the current claimed invention with regards to how the top of the first tubing and the front of the first plate are located in a first plane that coincides with the bottom of the first components, nor how the top of the second tubing and the front of the second plate are located in a second plane that coincides with the bottom of the second components. In Abras et al., the top of the first tubing and the second tubing are covered by an additional plate (106, 606), wherein the components (622) rest on said additional plate (see figure 7A). Thus, Abras et al. no longer anticipates the claimed invention. Moreover, it should be noted that any attempts to modify Abras et al. to arrive at the claimed invention would render Abras et al. inoperable for its intended purpose, since the prior art requires the components (622) to have the additional plate (106, 606) to provide a heat transfer medium with the first and second tubing. Therefore, a preponderance of evidence does not support a prima facie case of obviousness, and the claims are considered allowable over the prior art.
As per claim 21, the prior art does not disclose the current claimed invention with regards to how the at least one component is directly mounted to the first planar surface. Rather, the prior art discloses an additional plate (106, 606) that is mounted to the first planar surface, wherein the at least one component (622) is mounted to said additional plate (see figure 7A). Moreover, it prima facie case of obviousness, and the claims are considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763